



Exhibit 10.1
Execution Version


THIRD AMENDMENT, CONSENT AND WAIVER TO


AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDMENT, CONSENT AND WAIVER TO AMENDED AND RESTATED CREDIT
AGREEMENT (this “Third Amendment”), dated as of August 24, 2016, is by and among
Exterran Energy Solutions, L.P., a limited partnership formed under the laws of
the state of Delaware (the “Borrower”), Exterran Corporation, a corporation
formed under the laws of the state of Delaware (“Parent”), the Guarantors party
hereto, the Lenders listed on the signature pages attached hereto and Wells
Fargo Bank, National Association, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”).
R E C I T A L S
A.    The Borrower, Parent, the Administrative Agent and the financial
institutions from time to time party thereto (each, a “Lender” and collectively,
the “Lenders”) are parties to that certain Amended and Restated Credit
Agreement, dated as of October 5, 2015 (as amended by the First Amendment,
Consent and Waiver to Amended and Restated Credit Agreement, dated as of April
22, 2016, the Second Amendment (as defined below) and as further amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”);
B.    The Borrower and Parent have informed the Lenders that, as a result of
certain events more particularly described on the Disclosure Schedule attached
hereto (the “Disclosure Schedule”), the Audit Committee of Parent’s Board of
Directors (the “Audit Committee”) has concluded that the previously issued
audited consolidated financial statements and other financial information
contained in Parent’s Annual Report on Form 10-K for the Fiscal Year ended
December 31, 2015 (the “2015 Audited Report”) should no longer be relied upon.
In connection therewith, (a) the Company’s earnings releases and other financial
communications for the Fiscal Year ended December 31, 2015 (collectively with
the 2015 Audited Report, the “Prior 2015 Financial Information”) may no longer
be able to be relied upon and (b) there is a possibility that certain financial
information related to the prior fiscal periods of EXH should no longer be
relied upon (collectively with the Prior 2015 Financial Information, the “Prior
Financial Information”);
C.    The Borrower and Parent have informed the Lenders that management is
working to determine the adjustments required to be made to the Prior 2015
Financial Information and, upon completion of such process, will restate or
modify the 2015 Audited Report and, if applicable, the other Prior Financial
Information (collectively, the “Replacement Financial Information”);
D.    Pursuant to Sections 8.01(b) of the Credit Agreement, Parent timely
delivered a Compliance Certificate to the Administrative Agent with respect to
the Parent’s compliance with Sections 9.10(a), 9.10(b) and 9.10(c) of the Credit
Agreement as of December 31, 2015 (the “Q4 2015 Compliance Certificate”);
E.    A Default or Event of Default may exist or arise under Section 10.01(c) of
the Credit Agreement in respect of Section 8.01(b) of the Credit Agreement due
to the fact that the information


1

--------------------------------------------------------------------------------





contained in the Q4 2015 Compliance Certificate was based on the Prior 2015
Financial Information, which should no longer be relied upon (the “Compliance
Certificate Potential Default”);
F.    Pursuant to Section 8.02(a) of the Credit Agreement, Parent is required to
keep its books of record and account and the books of record and account of its
Consolidated Subsidiaries in accordance with GAAP;
G.    A Default or Event of Default may exist or arise under Section
10.01(d)(iii) of the Credit Agreement as a result of the potential failure by
Parent to keep books of record and account in accordance with GAAP as required
by Section 8.02(a) of the Credit Agreement in connection with the Prior
Financial Information (the “Books of Record Potential Default”);
H.    Parent and the Borrower have made, or have been deemed to make, from time
to time the representations and warranties set forth in Section 7.11 with
respect to the accuracy of all or a portion of the Prior Financial Information
as and when required by the Loan Documents (collectively, the “Specified
Representation”), including pursuant to Section 6.03 in connection with the
making of Loans by the Lenders on the occasion of any Borrowing and the
issuance, amendment, renewal or extension of any Letter of Credit by the Issuing
Bank (any date on which the Specified Representation is made or deemed made, a
“Representation Date”);
I.    A Default or Event of Default may exist or arise under Section 10.01(c) of
the Credit Agreement as a result of the potential for the Specified
Representation to have been false or misleading in any material respect when
made or deemed made on one or more Representation Dates (the “Representation
Potential Defaults”, and together with the Compliance Certificate Potential
Default and the Books of Record Potential Default, the “Specified Potential
Defaults”);
J.    Additional related Defaults or Events of Default may exist or arise (i)
under Section 10.01(c) of the Credit Agreement in the event that any
representation or warranty made or deemed made as to the absence of a Default or
Event of Default under the Loan Documents was false or misleading in any
material respect on any Representation Date, in any such case solely as a result
of the existence of the Specified Potential Defaults on such Representation
Date; (ii) under Section 10.01(d)(i) of the Credit Agreement due to the failure
to notify the Administrative Agent of any Specified Potential Default promptly
after a Responsible Officer of Parent or the Borrower obtains actual knowledge
thereof, as required by Section 8.01(e) of the Credit Agreement; and (iii) under
Section 10.01(d) of the Credit Agreement due to the taking of any action
conditioned upon the absence of a Default or Event of Default solely due to the
presence of a Specified Potential Default at such time (collectively, the
“Related Potential Defaults”);
K.    Section 8.01(a)(ii) of the Credit Agreement requires that Parent deliver
to the Administrative Agent a copy of the quarterly report filed by Parent with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act for (i) the Fiscal
Quarter ended March 31, 2016 (the “Q1 2016 Quarterly Report”) and (ii) the
Fiscal Quarter ended June 30, 2016 (the “Q2 2016 Quarterly Report”), in each
case within 30 days after the same is required to be filed with the SEC (but in
any event within 60 days after the end of such Fiscal Quarter);
L.    Section 8.01(b) of the Credit Agreement requires that Parent cause to be
delivered to the Administrative Agent a Compliance Certificate within ten
Business Days of any delivery or


2

--------------------------------------------------------------------------------





deemed delivery of any quarterly report delivered by Parent pursuant to Section
8.01(a) of the Credit Agreement;
M.    The Borrower and Parent had previously requested that the Lenders consent
to an extension of the periods set forth in Sections 8.01(a) and 8.01(b) of the
Credit Agreement for delivery of (i) the Q1 2016 Quarterly Report and the
related Compliance Certificate (the “Original Q1 2016 Quarterly Report
Extension”) and (ii) the Q2 2016 Quarterly Report and the related Compliance
Certificate (the “Original Q2 2016 Quarterly Report Extension”), in each case to
the earlier of (x) within ten Business Days following the date Parent files its
quarterly report with the SEC for the Fiscal Quarter ended March 31, 2016 or the
Fiscal Quarter ended June 30, 2016, respectively, and (y) August 31, 2016;
N.    Pursuant to that certain Second Amendment, Consent and Waiver to Amended
and Restated Credit Agreement, dated as of June 17, 2016 (the “Second
Amendment”), among the Borrower, Parent, the Administrative Agent and the
Lenders party thereto, the Lenders agreed to (i) waive any and all Specified
Potential Defaults and Related Potential Defaults until August 31, 2016 (the
“Waiver Termination Date”) unless on or prior to such date, Parent shall have
delivered to the Administrative Agent the Financial Information Deliverables (as
defined in the Second Amendment) and (ii) consent to the Original Q1 2016
Quarterly Report Extension and the Original Q2 2016 Quarterly Report Extension;
O.    Section 8.01(a)(ii) of the Credit Agreement requires that Parent deliver
to the Administrative Agent a copy of the quarterly report filed by Parent with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act for the Fiscal
Quarter ended September 30, 2016 (the “Q3 2016 Quarterly Report”) within 30 days
after the same is required to be filed with the SEC (but in any event within 60
days after the end of such Fiscal Quarter);
P.    Section 8.01(b) of the Credit Agreement requires that Parent cause to be
delivered to the Administrative Agent a Compliance Certificate within ten
Business Days of any delivery or deemed delivery of any quarterly report
delivered by Parent pursuant to Section 8.01(a) of the Credit Agreement;
Q.    The Borrower and Parent have requested that the Lenders consent to a
one-time extension (the “Q3 2016 Quarterly Report Extension”) of the periods set
forth in Sections 8.01(a) and 8.01(b) of the Credit Agreement for delivery of
the Q3 2016 Quarterly Report and the related Compliance Certificate to the
earlier of (i) within ten Business Days following the date Parent files its
quarterly report with the SEC for the Fiscal Quarter ended September 30, 2016
and (ii) November 30, 2016;
R.    The Borrower and Parent have requested that the Lenders consent to (i) an
extension of the Waiver Termination Date until November 30, 2016, (ii) an
extension of the Original Q1 2016 Quarterly Report Extension until the earlier
of (x) within ten Business Days following the date Parent files its quarterly
report with the SEC for the Fiscal Quarter ended March 31, 2016 and (y) November
30, 2016 (the “Amended Q1 2016 Quarterly Report Extension”), (iii) an extension
of the Original Q2 2016 Quarterly Report Extension until the earlier of (x)
within ten Business Days following the date Parent files its quarterly report
with the SEC for the Fiscal Quarter ended June 30, 2016 and (y) November 30,
2016 (the “Amended Q2 2016 Quarterly Report Extension”) and (iv) the Q3 2016
Quarterly Report Extension; and


3

--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given to such term in the Credit Agreement.
Unless otherwise indicated, all references to Sections, Articles, Annexes and
Schedules in this Third Amendment refer to Sections, Articles, Annexes and
Schedules of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Revision to First Amendment and Second Amendment. The First Amendment and
the Second Amendment are hereby amended by deleting each reference therein to
“Section 1.02 of the Credit Agreement” and replacing it with “Section 1.01 of
the Credit Agreement”.
2.2    Additional Definitions. Section 1.01 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:
“Belleli CPE” means Belleli Energy Critical Process Equipment S.r.l., an Italian
limited liability company.
“Belleli Guarantees” means, collectively, the MAVEG Belleli Guarantee and the
SINOPEC Belleli Guarantee.
“MAVEG Belleli Guarantee” means that certain letter agreement by and between
Parent and Unicredit S.p.A. dated February 23, 2015, as in effect on the Third
Amendment Effective Date, relating to an advance payment guarantee issued by
Unicredit S.p.A. to MAVEG Industrieausrüstungen GmbH at the request of Belleli
CPE.
“Restatement Costs” means any costs, charges, fees or expenses (including fees
and disbursements of counsel and other advisors) incurred in connection with
(a) the review of, and any determinations regarding, the matters expressly
described in the Disclosure Schedule (as defined in the Third Amendment),
(b) any audits, inspections, reviews, investigations or inquiries conducted
(whether by a Governmental Authority or otherwise) in connection with such
matters and (c) any defense or preparation of a defense to any action, suit,
proceeding (including any investigations, litigation or inquiries) or claim
relating to such matters.
“Restructuring Costs” means any costs, charges, fees or expenses (including fees
and disbursements of counsel and other advisors) relating to operating expense
reductions, facilities consolidations and closings, business segment
consolidations and integrations, cost savings, relocations, severance and
similar employee termination arrangements.
“SINOPEC Belleli Guarantee” means that certain letter agreement by and between
Parent and Unicredit S.p.A. dated December 21, 2015, as in effect on the


4

--------------------------------------------------------------------------------





Third Amendment Effective Date, relating to an advance payment guarantee, a
performance guarantee and a warranty bond issued by Unicredit S.p.A. to Sinopec
Engineering (Group) Company Ltd at the request of Belleli CPE.
“Third Amendment” means that certain Third Amendment, Consent and Waiver to
Amended and Restated Credit Agreement dated as of August 24, 2016, by and among
the Borrower, Parent, the Lenders party thereto and the Administrative Agent.
“Third Amendment Effective Date” means August 24, 2016.
2.3    Amendment and Restatement of Definitions. Section 1.01 of the Credit
Agreement is hereby amended by amending and restating the following definitions
in their entireties to read in full as follows:
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Notes, the Letter of Credit Agreements, the
Commitment Increase Certificates, the Additional Revolving Lender Certificates,
the Letters of Credit, the Fee Letters, the Security Instruments, any Term Loan
Refinancing Intercreditor Agreement and each consent, waiver, subordination
agreement, intercreditor agreement, Compliance Certificate, Borrowing Request,
Letter of Credit Request or Interest Election Request executed by the Borrower
pursuant to this Agreement.
“Required Financial Information” means, collectively, (a) the Financial
Information Deliverables (as defined in the Third Amendment), (b) the Q1 2016
Quarterly Report (as defined in the Third Amendment) and the related Compliance
Certificate, (c) the Q2 2016 Quarterly Report (as defined in the Third
Amendment) and the related Compliance Certificate and (d) the Q3 2016 Quarterly
Report (as defined in the Third Amendment) and the related Compliance
Certificate.
2.4    Amendments to Definition of “Applicable Margin”. Section 1.01 of the
Credit Agreement is amended hereby by amending and restating the last paragraph
of the definition “Applicable Margin” to read in full as follows:
“Notwithstanding the foregoing, for purposes of determining the Applicable
Margin for the period commencing on the First Amendment Effective Date and
ending on the earlier to occur of (x) the date the Required Financial
Information is delivered to the Administrative Agent and (y) November 30, 2016,
the Total Leverage Ratio will be deemed to be that which corresponds to Level
VI. Each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio (which shall be calculated quarterly) shall take effect as of the
fifth Business Day following the receipt of the Compliance Certificate delivered
pursuant to Section 8.01(b); provided that the Total Leverage Ratio shall be
deemed to be Level VI if the Borrower fails to deliver the annual or quarterly
consolidated financial statements required to be delivered by it pursuant to
Sections 8.01(a) and 8.01(b), respectively, during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered. In the event that any financial statement or
Compliance Certificate delivered pursuant to Section 8.01(a) or (b) is shown to
be inaccurate (regardless


5

--------------------------------------------------------------------------------





of whether this Agreement or the Commitments are in effect when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period after November 30, 2016
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, and only in such case, then Parent and the Borrower shall promptly (i)
deliver to the Administrative Agent a corrected Compliance Certificate for such
Applicable Period, (ii) determine the Applicable Margin for such Applicable
Period based upon the corrected Compliance Certificate, and (iii) pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 4.01.
The preceding sentence is in addition to rights of the Administrative Agent and
Lenders with respect to Sections 3.02(e), 10.01 and 10.02 and other of their
respective rights under this Agreement.
2.5    Amendments to Definition of “EBITDA”. Section 1.01 of the Credit
Agreement is amended hereby by amending the definition “EBITDA” to replace the
“and” preceding clause (h) thereof with a “;” and inserting the following as new
clauses (i) and (j) immediately after clause (h) thereof to read in full as
follows:
“(i) solely to the extent incurred during the Fiscal Year ending December 31,
2016, (A) any Restructuring Costs in an amount not to exceed $19,000,000
(excluding any costs and expenses included in clause (f) of this definition) and
(B) any Restatement Costs in an amount not to exceed $21,000,000; provided that
the amount of costs and expenses included pursuant to this clause (i) shall not
exceed $38,100,000 in the aggregate; and (j) solely to the extent incurred
during the Fiscal Year ended December 31, 2017, (A) any Restructuring Costs in
an amount not to exceed $10,000,000 and (B) any Restatement Costs in an amount
not to exceed $5,000,000; provided that the amount of costs and expenses
included pursuant to this clause (j) shall not exceed $15,000,000 in the
aggregate;”
2.6    Amendment to Section 9.01. Section 9.01 of the Credit Agreement is
amended hereby by deleting the “and” at the end of clause (s) thereof, deleting
the “.” at the end of clause (t) thereof and replacing it with “; and” and
inserting the following new clause (u) at the end of such Section immediately
following clause (t) to read in full as follows:
“(u)    Indebtedness under the Belleli Guarantees; provided that (i) for the
period from the Third Amendment Effective Date to and including November 29,
2016, (A) the obligations of the Parent under the MAVEG Belleli Guarantee shall
not exceed EUR 13,473,570, plus any interest, charges, fees and other amounts
constituting Belleli Obligations (as defined in the MAVEG Belleli Guarantee),
and (B) the obligations of the Parent under the SINOPEC Belleli Guarantee shall
not exceed $18,605,240, plus any interest, charges, fees and other amounts
constituting Belleli Obligations (as defined in the SINOPEC Belleli Guarantee),
and (ii) following November 29, 2016, any Indebtedness under any Belleli
Guarantee shall only be permitted under this clause (u) to the extent that the
Parent has received an effective bank guarantee, letter of credit or other
credit support reasonably acceptable to the Administrative Agent in favor of
Parent to offset or backstop its obligations under such Belleli Guarantee (and,
in the event that the Parent receives such a bank guarantee, letter of credit or
other credit support that is less than the amount of Indebtedness under the
Belleli Guarantees at such time, the amount of Indebtedness permitted under this
clause (u) shall equal the amount of such bank guarantee, letter of credit or
other credit support, and the


6

--------------------------------------------------------------------------------





additional Indebtedness under the Belleli Guarantees that is not covered by such
bank guarantee, letter of credit or other credit support must be otherwise
permitted under one or more other clauses of this Section 9.01);”
Section 3.    Waiver of Specified Potential Defaults and Related Potential
Defaults. Subject to the occurrence of the Third Amendment Effective Date (as
defined below), the Majority Lenders hereby waive, solely in respect of the
matters expressly described in the Disclosure Schedule, (x) any and all
Specified Potential Defaults and Related Potential Defaults to the extent now
existing or hereafter arising and (y) any requirement that Parent or the
Borrower make any representations and warranties after the date hereof as to any
Prior Financial Information; provided that the waiver and agreements set forth
in this Section 4 shall terminate on November 30, 2016 unless on or prior to
such date, Parent shall have delivered to the Administrative Agent the following
(collectively, the “Financial Information Deliverables”):
(a)(i) the Replacement Financial Information in respect of the 2015 Audited
Report and (ii) the Q1 2016 Quarterly Report, the Q2 2016 Quarterly Report and
the Q3 2016 Quarterly Report; provided that delivery of such Replacement
Financial Information and the Q1 2016 Quarterly Report, the Q2 2016 Quarterly
Report and the Q3 2016 Quarterly Report shall be deemed to be made by Parent if
Parent shall have made available a restated or modified copy of the 2015 Audited
Report, or the Q1 2016 Quarterly Report, the Q2 2016 Quarterly Report and the Q3
2016 Quarterly Report, respectively, on “EDGAR” (or any successor thereto)
and/or on its home page on the worldwide web by such date; and


(b)a replacement Compliance Certificate delivered for the Fiscal Year ended
December 31, 2015, for the Fiscal Quarter ended March 31, 2016, for the Fiscal
Quarter ended June 30, 2016 and for the Fiscal Quarter ended September 30, 2016,
in each case that demonstrates that Parent was in compliance with each of the
covenants set forth in Sections 9.10(a), 9.10(b) and 9.10(c) of the Credit
Agreement as of such date and certifies that as of such date there were no
Defaults that had occurred and were continuing (other than the Specified
Potential Defaults and Related Potential Defaults).


Section 4.    Consent.
4.1    Subject to the occurrence of the Third Amendment Effective Date, the
Majority Lenders hereby consent to the Amended Q1 2016 Quarterly Report
Extension, the Amended Q2 2016 Quarterly Report Extension and the Q3 2016
Quarterly Report Extension for delivery of the Q1 2016 Quarterly Report, Q2 2016
Quarterly Report and the Q3 2016 Quarterly Report, respectively, and the
respective related Compliance Certificates, and no Default or Event of Default
shall arise under the Loan Documents with respect to such delayed delivery so
long as the Q1 2016 Quarterly Report, the Q2 2016 Quarterly Report and the Q3
2016 Quarterly Report and the respective related Compliance Certificates are
delivered on or prior to the earlier of (i) (A) with respect to the Q1 2016
Quarterly Report, ten Business Days following the date Parent files its
quarterly report with the SEC for the Fiscal Quarter ended March 31, 2016, (B)
with respect to the Q2 2016 Quarterly Report, ten Business Days following the
date Parent files its quarterly report with the SEC for the Fiscal Quarter ended
June 30, 2016 and (C) with respect to the Q3 2016 Quarterly Report, ten Business
Days following the date Parent files its quarterly report with the SEC for the
Fiscal Quarter ended September 30, 2016 and (ii) November 30, 2016, in each case
in conformity with the terms


7

--------------------------------------------------------------------------------





of Section 8.01 of the Credit Agreement. The failure to deliver the Q1 2016
Quarterly Report, the Q2 2016 Quarterly Report, the Q3 2016 Quarterly Report and
the respective related Compliance Certificates in conformity with the terms of
Section 8.01 of the Credit Agreement as required by this Section 4.1 shall
constitute an immediate Event of Default under the Credit Agreement.
4.2    The consents set forth in this Section 4 are limited to the extent
described herein and shall not be construed to be a consent to the modification
of any other terms of the Credit Agreement or of the other Loan Documents,
except as required to implement the consent set forth in this Section 4.
Section 5.    Covenants Regarding Financial Statements, etc. From and after the
Third Amendment Effective Date, each of Parent and the Borrower covenants and
agrees that:
(a)    if Parent shall have not yet delivered the Replacement Financial
Information and the Q1 2016 Quarterly Report, the Q2 2016 Quarterly Report and
Q3 2016 Quarterly Report and the respective related Compliance Certificates,
Parent shall deliver, or shall cause to be delivered, to the Administrative
Agent:
(1)     as soon as available, but in any event not later than November 15, 2016,
(A) the unaudited consolidated balance sheet of Parent and its Consolidated
Subsidiaries for the Fiscal Quarter ended September 30, 2016 and the related
unaudited consolidated statements of operations and of cash flows for such
Fiscal Quarter, and with respect to the unaudited consolidated statements of
operations and of cash flows, such statements shall set forth in comparative
form the figures as of the end of and for the corresponding period in the
previous year, in each case in accordance with GAAP, subject to normal year-end
audit adjustments, the absence of footnotes and adjustments required to be made
as a result of Disclosure Schedule Matters (as defined in the First Amendment),
and (B) calculations of the financial covenants set forth in Section 9.10, in
each case certified by a Responsible Officer as being prepared in good faith
based on the financial information available to Parent at such time, but subject
in all respects to adjustments required to be made as a result of the Disclosure
Schedule Matters;
(2)     as soon as available, but in any event not later than September 30,
2016, the unaudited consolidated balance sheet of Parent and its Consolidated
Subsidiaries as of August 31, 2016 and the related unaudited consolidated
statement of operations for the calendar month of August 2016, certified by a
Responsible Officer as being prepared in good faith consistent with Parent’s
internal monthly reporting processes, but subject in all respects to normal
quarter-end adjustments and adjustments required to be made as a result of the
Disclosure Schedule Matters; and
(3)    as soon as available, but in any event not later than November 30, 2016,
the unaudited consolidated balance sheet of Parent and its Consolidated
Subsidiaries as of October 31, 2016 and the related unaudited consolidated
statement of operations for the calendar month of October 2016, certified by a
Responsible Officer as being prepared in good faith consistent with Parent’s
internal monthly


8

--------------------------------------------------------------------------------





reporting processes, but subject in all respects to normal quarter-end
adjustments and adjustments required to be made as a result of the Disclosure
Schedule Matters.
(b)    The parties hereto hereby agree that, notwithstanding anything to the
contrary contained in any Loan Document, neither Parent nor the Borrower nor any
other Loan Party shall make any representation and warranty (including the
representation and warranty contained in Section 7.11 of the Credit Agreement)
with respect to any of the financial information described in this Section 5,
except to the extent expressly set forth in any written certification required
to be delivered to the Administrative Agent pursuant to this Section 5.
Section 6.    Conditions Precedent. This Third Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the “Third
Amendment Effective Date”):
6.1    The Administrative Agent shall have received from the Majority Lenders,
the Borrower, and each Guarantor counterparts (in such number as may be
requested by the Administrative Agent) of this Third Amendment signed on behalf
of such Persons.
6.2    The Borrower shall have paid to the Administrative Agent all other fees
and other amounts due and payable on or prior to the Third Amendment Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket costs and expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.
6.3    No Default or Event of Default shall have occurred and be continuing as
of the date hereof after giving effect to the terms of this Third Amendment
6.4    The Administrative Agent shall have received such other documents as the
Administrative Agent (or its counsel) may reasonably request relating to the
transactions contemplated by the Third Amendment
Section 7.    Miscellaneous.
7.1    Confirmation. The provisions of the Credit Agreement, except as
specifically waived or consented to above, or as amended by this Third
Amendment, shall remain in full force and effect following the effectiveness of
this Third Amendment. The amendments contemplated hereby shall not limit or
impair any Liens granted by the Borrower or any other Loan Party to secure the
Secured Obligations, each of which are hereby ratified, affirmed and extended to
secure the Secured Obligations as they may be extended pursuant hereto.
7.2    Representations and Warranties.
(a)    Ratification and Affirmation. The Borrower hereby: (i) acknowledges the
terms of this Third Amendment; (ii) ratifies and affirms its obligations under,
and acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
after giving effect to the amendments contained herein; (iii) agrees that, from
and after the Third Amendment Effective Date, each reference to the Credit
Agreement in the Security Instruments and the other Loan Documents


9

--------------------------------------------------------------------------------





shall be deemed to be a reference to the Credit Agreement, as amended by this
Third Amendment; and (iv) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Third Amendment, including
the waivers and consents contained herein: (A) all of the representations and
warranties made by the Borrower contained in each Loan Document to which it is a
party are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof) on and
as of the date hereof, except to the extent such representations and warranties
are expressly limited to an earlier date, in which case, such representations
and warranties are true and correct in all material respects as of such
specified earlier date; provided that no representations and warranties are made
herein as to any Prior Financial Information; and (B) other than any Default or
Event of Default with respect to the Specified Potential Defaults and Related
Potential Defaults, no Default or Event of Default has occurred and is
continuing
(b)    Corporate Authority; Enforceability; No Conflicts. The Borrower hereby
represents and warrants to the Lenders that (i) it has all necessary power and
authority to execute, deliver and perform its obligations under this Third
Amendment; (ii) the execution, delivery and performance by the Borrower of this
Third Amendment has been duly authorized by all necessary action on its part;
(iii) this Third Amendment has been duly executed and delivered by the Borrower
and constitutes the legal, valid and binding obligation of the Borrower in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditor’s rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law);
(iv) the execution and delivery of this Third Amendment by the Borrower and the
performance of its obligations hereunder require no authorizations, approvals or
consents of, or registrations or filings with, any Governmental Authority,
except for those that have been obtained or made and are in effect; and (v)
neither the execution and delivery of this Third Amendment nor the transactions
contemplated hereby will (A) contravene, or result in a breach of, the
Organization Documents of the Borrower, (B) violate any Governmental Requirement
applicable to or binding upon the Borrower or any of its Properties, except to
the extent that any such violation, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, or (C) violate or
result in a default under any agreement or instrument to which the Borrower is a
party (other than any agreement or instrument the contravention of which or
breach of which could not reasonably be expected to be materially adverse to any
Secured Party) or by which it is bound or to which its Properties are subject,
except to the extent that any such violation or default, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
(c)    Compliance with Financial Covenants. The Borrower hereby represents and
warrants to Administrative Agent, the Issuing Banks and the Lenders that,
notwithstanding the occurrence of the Disclosure Schedule Matters and any
restatement or adjustments to the Prior Financial Information, to the best
knowledge of any Financial Officer of the Borrower as of the date this
representation and warranty is made, Parent is in compliance with the financial
covenants contained in Section 9.10 as of the last day of the Testing Period
ended December 31, 2015 and as of the last day of the Testing Period ended March
31, 2016.


10

--------------------------------------------------------------------------------





7.3    No Waiver.    Neither the execution by the Administrative Agent or the
Lenders of this Third Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Default or Event of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Third Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents, except to the
extent expressly set forth in this Third Amendment. Similarly, nothing contained
in this Third Amendment shall directly or indirectly in any way whatsoever: (a)
except for the waivers set forth herein, impair, prejudice or otherwise
adversely affect the Administrative Agent’s or any Lender’s right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Default or Event of Default; (b) except as expressly
provided herein, amend or alter any provision of the Credit Agreement, the other
Loan Documents, or any other contract or instrument; or (c) constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement, the other Loan Documents or any other contract or
instrument.
7.4    Loan Document. This Third Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.
7.5    Parties in Interest. All of the terms and provisions of this Third
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
7.6    Counterparts. This Third Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile transmission or
electronic transmission (e.g., PDF) shall be effective as delivery of a manually
executed counterpart hereof.
7.7    NO ORAL AGREEMENT. THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS BETWEEN
THE PARTIES.
7.8    GOVERNING LAW. THIS THIRD AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
7.9 RELEASE FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF
WHICH ARE HEREBY ACKNOWLEDGED, EACH LOAN PARTY, FOR ITSELF AND ITS SUCCESSORS
AND ASSIGNS, FULLY AND WITHOUT RESERVE, HEREBY WAIVES, RELEASES, ACQUITS, AND
FOREVER DISCHARGES THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH LENDER,
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES,
REPRESENTATIVES, AGENTS, ADVISORS AND AFFILIATES (COLLECTIVELY THE “RELEASED
PARTIES” AND INDIVIDUALLY A “RELEASED PARTY”) FROM ANY


11

--------------------------------------------------------------------------------





AND ALL ACTIONS, CLAIMS, CAUSES OF ACTION, JUDGMENTS, SUITS OR LIABILITIES OF
ANY KIND AND NATURE WHATSOEVER, DIRECT AND/OR INDIRECT, AT LAW OR IN EQUITY,
WHETHER NOW EXISTING OR HEREAFTER ASSERTED, WHETHER ABSOLUTE OR CONTINGENT,
WHETHER DUE OR TO BECOME DUE, WHETHER DISPUTED OR UNDISPUTED, IN EACH CASE THAT
ARE KNOWN TO SUCH LOAN PARTY AS OF THE DATE HEREOF (INCLUDING, WITHOUT
LIMITATION, ANY CROSS-CLAIMS, OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY
OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY IN EACH CASE THAT
ARE KNOWN TO SUCH LOAN PARTY AS OF THE DATE HEREOF) (COLLECTIVELY, THE “RELEASED
CLAIMS”), FOR OR BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR ACTIONS
DONE, OMITTED TO BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES,
IN EACH CASE, ON OR PRIOR TO THE DATE HEREOF BUT ONLY TO THE EXTENT DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY CONNECTED TO ANY OF THIS THIRD
AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED
MATTERS”). THE PROVISIONS OF THIS SECTION 7.9 SHALL SURVIVE THE TERMINATION OF
THIS THIRD AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
PAYMENT IN FULL OF THE SECURED OBLIGATIONS.




[Signature Pages Follow]












12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed as of the date first written above.


 
EXTERRAN ENERGY SOLUTIONS, L.P., a
 
Delaware limited partnership, as the Borrower
 
 
 
 
 
By:
/s/ Jon C. Biro
 
 
Name:
Jon C. Biro
 
 
Title:
Senior Vice President and Chief Financial Officer
 

 
EXTERRAN CORPORATION, a Delaware
 
corporation, as Parent
 
 
 
 
 
By:
/s/ Jon C. Biro
 
 
Name:
Jon C. Biro
 
 
Title:
Senior Vice President and Chief Financial Officer
 



Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as Administrative Agent and
 
as a Lender
 
 
 
 
 
By:
/s/ Timothy P. Gebauer
 
 
Name:
Timothy P. Gebauer
 
 
Title:
Vice President
 







Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
CRÉDIT AGRICOLE CORPORATE AND
 
INVESTMENT BANK, as a Lender and Issuing Bank
 
 
 
By:
/s/ Michael Willis
 
 
Name:
Michael Willis
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ David Gurghigian
 
 
Name:
David Gurghigian
 
 
Title:
Managing Director
 







Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A., as a Lender and
 
Issuing Bank
 
 
 
 
 
By:
/s/ Tyler Ellis
 
 
Name:
Tyler Ellis
 
 
Title:
Senior Vice President
 



Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
ROYAL BANK OF CANADA, as a Lender and
 
Issuing Bank
 
 
 
 
 
By:
/s/ Evans Swann, Jr.
 
 
Name:
Evans Swann, Jr.
 
 
Title:
Authorized Signatory
 







Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
CITIBANK, N.A., as a Lender and Issuing Bank
 
 
 
 
 
 
 
By:
/s/ Ivan Davey
 
 
Name:
Ivan Davey
 
 
Title:
Vice President
 







Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
THE BANK OF NOVA SCOTIA, as a Lender and
 
Issuing Bank
 
 
 
 
 
By:
/s/ Mark Sparrow
 
 
Name:
Mark Sparrow
 
 
Title:
Director
 





Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
SUMITOMO MITSUI BANKING CORPORATION,
 
as a Lender
 
 
 
 
 
By:
/s/ James D. Weinstein
 
 
Name:
James D. Weinstein
 
 
Title:
Managing Director
 







Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
 
 
By:
/s/ Mehmet Barlas
 
 
Name:
Mehmet Barlas
 
 
Title:
Authorized Signatory
 







Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
HSBC BANK USA, N.A, as a Lender
 
 
 
 
 
 
 
By:
/s/ Michael Bustios
 
 
Name:
Michael Bustios
 
 
Title:
Vice President, 20556
 







Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
SANTANDER BANK, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Aidan Lanigan
 
 
Name:
Aidan Lanigan
 
 
Title:
Senior Vice President
 
 
 
 
 
 
By:
/s/ Puiki Lok
 
 
Name:
Puiki Lok
 
 
Title:
Vice President
 







Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
TRUSTMARK NATIONAL BANK, as a Lender
 
 
 
 
 
 
 
By:
/s/ Jeff Deutsch
 
 
Name:
Jeff Deutsch
 
 
Title:
Senior Vice President
 





Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
BRANCH BANKING AND TRUST COMPANY,
 
as a Lender
 
 
 
 
 
By:
/s/ DeVon J. Lang
 
 
Name:
DeVon J. Lang
 
 
Title:
Senior Vice President
 





Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------







 
CATERPILLAR FINANCIAL SERVICES
 
CORPORATION, as a Lender
 
 
 
 
 
By:
/s/ Adam Brown
 
 
Name:
Adam Brown
 
 
Title:
Credit Manager
 







Signature Page to Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------






REAFFIRMATION AND RATIFICATION: Each Guarantor hereby (a) acknowledges the terms
of this Third Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party, including the Guaranty and Collateral Agreement, as amended by the Third
Amendment, and agrees that each Loan Document to which it is a party, including
the Guaranty and Collateral Agreement, as amended by the Third Amendment,
remains in full force and effect as expressly amended hereby; and (c) represents
and warrants to the Lenders that, as of the date hereof, after giving effect to
the terms of this Third Amendment: (i) all of the representations and warranties
made by such Guarantor contained in each Loan Document to which such Guarantor
is a party, including the Guaranty and Collateral Agreement, as amended by the
Third Amendment, are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof) as
though made on and as of the Third Amendment Effective Date (unless such
representations and warranties are stated to relate to a specific earlier date,
in which case, such representations and warranties shall be true and correct in
all material respects as of such earlier date) and (ii) no Default or Event of
Default has occurred and is continuing.




ACKNOWLEDGED AND RATIFIED:
   EXTERRAN CORPORATION
 
 
 
 
 
 
 
 
 
By:
/s/ Jon C. Biro
 
 
Name:
Jon C. Biro
 
 
Title:
Senior Vice President and Chief Financial Officer
 











Reaffirmation and Ratification
Third Amendment – Exterran Energy Solutions, L.P.



--------------------------------------------------------------------------------






Disclosure Schedule


Parent is reviewing whether certain costs and expense estimates made in
connection with certain projects undertaken by Belleli Energy S.r.l. and its
Subsidiaries (collectively, the “Belleli Entities”) were either under-reported
or reported during incorrect periods.  The Belleli Entities are Restricted
Subsidiaries of Parent.


The Belleli Entities account for their projects using the cost-to-total cost
percentage-of-completion method of accounting. Based on preliminary results of
an internal investigation, Parent has determined that it is likely that the
costs and expenses referred to above should have been recognized in prior
periods, and that the percentage-of-completion estimate of revenue on such
projects will need to be adjusted to lower amounts in such prior periods


The amount and timing of such costs and expenses, and the related adjustments to
revenue for prior periods, are under review and cannot yet be quantified.




Reaffirmation and Ratification
Third Amendment – Exterran Energy Solutions, L.P.

